GREEN, Acting Chief Judge.
Joseph Adamo timely appeals his resen-tencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court imposed an upward departure sentence based on unscored and contested juvenile offenses. The State has conceded error and has agreed that Adamo is entitled to be resentenced within the 1994 sentencing guidelines. See Bryant v. State, 626 So.2d 1062, 1063 (Fla. 2d DCA 1993). We reverse and remand for the trial court to *1232resentence Adamo within the 1994 guidelines.
Reversed and remanded.
STRINGER and DAVIS, JJ., Concur.